DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 and 3 thru 7 have been examined.  Claim 2 has been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al Patent Application Publication Number 2016/0304126 A1 (hereafter Yamaoka '126) in view of Yamaoka Patent Application Number 2016/0311464 A1 (hereafter Yamaoka '464).
Regarding claim 1 Yamaoka ‘126 teaches the claimed lane change assist apparatus for a vehicle, “a vehicle control device which controls driving of a host vehicle such that the host vehicle performs a lane change from a driving lane on which the host vehicle travels to a neighboring lane which is contiguous to the driving lane” P[0006], comprising:
the claimed camera to capture images ahead of the vehicle, “The external sensor 1 is detection equipment which detects an external situation that is information on the surroundings of the host vehicle V. The external sensor 1 includes a camera.” P[0023], and “The camera is provided on, for example, the back side of a front windshield of the host vehicle V.” P[0024];
the claimed processor, the ECU 10 (Figure 1), configured to:
the claimed recognize an original lane that the vehicle travels based on at least one of the captured images, “The camera outputs imaging information about the external situation of the host vehicle V to the ECU 10.” P[0024]; 
the claimed detect a relative positional relationship of the vehicle with respect to the recognized original lane, “The environment recognition unit 11 recognizes an environment around the host vehicle V, based on the information acquired by the external sensor 1, the GPS receiver 2, and the map database 4.  
the claimed obtain a first target trajectory that the own vehicle is to travel to change lanes from the original lane to a target lane adjacent to the original lane in a lane change direction, “The traveling plan generation unit 12 generates a traveling plan of the host vehicle V, based on the target route calculated in the navigation system 5, the information about an obstacle around the host vehicle V recognized by the environment recognition unit 11, and the map information acquired from the map database 4.  The traveling plan is a locus in which the host vehicle V advances on the target route.  For example, the speed, the acceleration, the deceleration, the direction, the steering angle, and the like of the host vehicle V at all times are included in the traveling plan.” P[0043], and the vehicle V changing from the left lane to the right lane (Figure 3);
the claimed start performing lane change assist control to control steering so that the own vehicle travels along the first target trajectory, “The control unit 13 automatically controls the driving of the host vehicle V, based on the traveling plan generated in the traveling plan generation unit 12.  The control unit 13 outputs a control signal corresponding to the traveling plan to the actuator 6.  In this way, the control unit 13 controls the driving of the host vehicle V such that the automatic driving of the host vehicle V is executed according to the traveling 
the claimed determine whether the vehicle has crossed a boundary between the original lane and the target lane, “As shown in FIG. 3, the host vehicle V reaches a position PC.  As shown in FIG. 2, the control unit 13 causes the host vehicle V to start a movement to the neighboring lane 202 (S3).” (P[0050] and Figure 3), “As shown in FIG. 3, the host vehicle V having started the movement to the neighboring lane 202 reaches a position PD.  The host vehicle V approaches the lane line 204.” P[0052], and “As shown in FIG. 3, the host vehicle V reaches a position PE where it straddles the lane line 204.  As shown in FIG. 4E, the display unit 14 performs display such that the host vehicle front portion 71 of the central portion of the display screen 70 straddles the lane line 73 in correspondence to the positional relationship between the host vehicle V and the lane lines 203 and 204, and displays the lane line 72 to be further distanced from the host vehicle front portion 71.” P[0053]; and
the claimed based on the determining the boundary has been crossed between the original lane and the target lane, “The control unit 13 automatically controls the driving of the host vehicle V, based on the traveling plan generated in the traveling plan generation unit 12.  The control unit 13 outputs a control 
the claimed assist control unit configured to:
the claimed control the steering so that the vehicle travels along the target trajectory until the boundary-crossing time point, “As shown in FIG. 3, the host vehicle V reaches a position PC.  As shown in FIG. 2, the control unit 13 causes the host vehicle V to start a movement to the neighboring lane 202 (S3).” P[0050], and “As shown in FIG. 3, the host vehicle V having started the movement to the neighboring lane 202 reaches a position PD.  The host vehicle V approaches the lane line 204.” P[0052],
wherein the claimed processor is further configured to:

Yamaoka ‘126 teach the claimed based on the determining the boundary has been crossed between the original lane and the target lanes, the vehicle determines that it reaches a position PE where it straddles the lane line 204 (P[0053] and Figure 3).  Yamaoka ‘126 does not explicitly teach that based on the determining the boundary has been crossed between the original lane and the target lanes: the claimed obtain a second target trajectory along which the vehicle is to travel from a boundary crossing time point to the completion of the lane change assist control, the claimed control of the steering along the second target trajectory after the boundary crossing point where the first target trajectory is different from the second target trajectory, and the claimed obtain a second target position within a second elapsed time from the boundary crossing time point.  Yamaoka ‘126 does teach the calculation and the control of the vehicle from the start of the lane change to the end of the lane change including monitoring the time (P[0044] thru P[0052], Figure 3 PB to PG), this calculation and control would include calculation and control from the lane line 204 to the end of the lane change (Figure 3 PE to PG).  The determination of the vehicle crossing the lane 
Yamaoka ‘464 teaches the claimed calculate a second target trajectory along which the vehicle is to travel from a boundary crossing time point to the completion of the lane change assist control, “D3 illustrates a situation in which a lane change is executed along the target trajectory T1 by the lane change assistance.” (P[0020] and Figure 2), “In a case where the margin time has elapsed, the lane change assistance apparatus 100 performs the lane change assistance to control the travelling of the vehicle M along the target trajectory T1 as illustrated in D3.” P[0023], and “The target trajectory T1 illustrated in FIG. 3 is a target trajectory during the lane change assistance in a case where the margin time has elapsed at the position of the vehicle M illustrated in E2.  As illustrated in FIG. 3, even in a case where the lane change assistance is started at the same position, the lane change assistance apparatus 100 can set the target trajectory T2 of which the length is shorter than that of the target trajectory T1.  Therefore, it is possible to make the movement time of the vehicle M during the lane change assistance be short.” (P[0035] and Figure 3).  
Yamaoka ‘464 teaches the claimed control of the steering along the second target trajectory after the boundary crossing point where the first target trajectory is different from the second target trajectory, “the lane change assistance unit 16 performs the lane change assistance by transmitting a control signal to the actuator 6 such that, for example, the vehicle M is caused to travel along the target trajectory T1” P[0068], and “The lane change assistance unit 16 performs the lane change assistance by transmitting a control signal to the actuator 6 such that, for example, the vehicle M is 
Yamaoka ‘464 teaches obtain a second target position within a second elapsed time from the boundary crossing time point, the target trajectory is time series data of the steering control of the vehicle in the lane change assistance P[0021], “The movement time is a time taken from the starting of the lane change assistance to the completion of the lane change of the vehicle M by the lane change assistance.” P[0034], and “As illustrated in FIG. 3, even in a case where the lane change assistance is started at the same position, the lane change assistance apparatus 100 can set the target trajectory T2 of which the length is shorter than that of the target trajectory T1.  Therefore, it is possible to make the movement time of the vehicle M during the lane change assistance be short.” (P[0035] and Figure 3).  The time it takes to perform lane change trajectory T2 is less than T1.  The timing of the trajectories T1 and T2 of Yamaoka ‘464 would be applied to the position monitoring of the lane positions and timing of Yamaoka ‘126 (Figure 3 positions PA thru PG).  The amended claim limitations regarding the first and second elapsed time merely monitor a timing of the lane change without connecting the timing to a target control operation (see current claims 3 and 5, and claim 1 prior to the amendments).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle control device for lane change of Yamaoka ‘126 with the lane change control from the lane boundary line to the end lane change position of Yamaoka ‘464 in order to provide a lane change 
Regarding claim 4 Yamaoka ‘126 teaches the claimed lane change assist apparatus according to claim 1 (see above), further configured to:
the claimed based on the first target position obtain current lateral state amount for a current target lateral positon as a target value of the movement state, “a situation in which a lane change is performed from a driving lane 201 on which the host vehicle V travels to a neighboring lane 202 which is contiguous to the driving lane 201” (P[0047] and Figure 3), “When the lane change control is started, the host vehicle V is being driven at a position PA.” P[0047], “As shown in FIG. 3, the host vehicle V having started the movement to the neighboring lane 202 reaches a position PD.  The host vehicle V approaches the lane line 204.” P[0052], “As shown in FIG. 3, the host vehicle V reaches a position PE where it straddles the lane line 204.” P[0053], the progress situation of the lane change may mean a change in relative positional relationship between the host vehicle V and the lane line at the time of the lane change, the progress situation of the lane change may mean a change in relative positional relationship between the host vehicle V and a central portion of the driving lane or the neighboring lane at the time of the lane change, and the progress situation of the lane change may mean an elapsed time from the start of the lane change P[0045];
the claimed acquire a vehicle speed at the current time point, “vehicle speed sensor is a detector which detects the speed of the host vehicle V” P[0029], and “the speed, the acceleration, the deceleration, the direction, the steering angle, and the like of the host vehicle V at all times are included in the traveling plan” P[0043],

the claimed control the steering based on the current target lateral positon and the target yaw state amount, “The steering actuator controls the driving of an assist motor which controls a steering torque of an electric power steering system, according to a control signal from the ECU 10.  In this way, the steering actuator controls the steering torque of the host vehicle V.” P[0038], “the speed, the acceleration, the deceleration, the direction, the steering angle, and the like of the host vehicle V at all times are included in the traveling plan.  The traveling plan generation unit 12 generates a traveling plan in which the host vehicle V performs traveling which satisfies standards such as safety, legal compliance, and traveling efficiency, on the target route.” P[0043], and “As shown in FIG. 2, the control unit 13 of the ECU 10 starts lane change control of the host vehicle V such that the host vehicle V performs a lane change from the driving lane on which the host vehicle V travels to the neighboring lane which is contiguous to the driving lane, based on the traveling plan generated in the traveling plan generation unit 12, and the situation of another vehicle or the like around the host vehicle V recognized in the environment recognition unit 11 (S1).” (P[0046] and Figure 2).
Regarding claim 6 Yamaoka ‘126 teaches the claimed lane change assist apparatus according to claims 1 and 4 (see above), further configured to obtain a target yaw rate which is a target value of a yaw rate of the vehicle, “The yaw rate sensor is a detector which detects a yaw rate (rotational angular velocity) around a vertical axis of the center of gravity of the host vehicle V. As the yaw rate sensor, for example, a gyro sensor is used.  The yaw rate sensor outputs yaw rate information which includes the yaw rate of the host vehicle V to the ECU 10.  The yaw angle sensor is a detector which detects the yaw angle of the host vehicle V. As the yaw angle sensor, for example, a gyro-type sensor can be used.  The yaw angle sensor outputs a signal corresponding to the yaw angle of the host vehicle V to the ECU 10.” P[0031], “the speed, the acceleration, the deceleration, the direction, the steering angle, and the like of the host vehicle V at all times are included in the traveling plan.  The traveling plan generation unit 12 generates a traveling plan in which the host vehicle V performs traveling which satisfies standards such as safety, legal compliance, and traveling efficiency, on the target route.” P[0043], and “As shown in FIG. 2, the control unit 13 of the ECU 10 starts lane change control of the host vehicle V such that the host vehicle V performs a lane change from the driving lane on which the host vehicle V travels to the neighboring lane which is contiguous to the driving lane, based on the traveling plan generated in the traveling plan generation unit 12, and the situation of another vehicle or the like around the host vehicle V recognized in the environment recognition unit 11 (S1).” (P[0046] and Figure 2).  The traveling plan would include target positons, speed, steering, and the claimed target yaw rate.
Regarding claim 7 Yamaoka ‘126 teaches the claimed lane change assist apparatus according to claim 1 (see above), further configured to:
the claimed determine that the vehicle has crossed the boundary when the lateral position information indicates that a position of the vehicle has crossed the boundary between the original and target lane, “the display unit 14 displays the lane line while changing a position of the lane line according to the progress situation of the lane change” P[0045], “As shown in FIG. 3, the host vehicle V reaches a position PE where it straddles the lane line 204.” P[0053], and “As shown in FIG. 3, the host vehicle V reaches a position PF where it has passed across the lane line 204.” P[0054].
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, or if the claim limitations were moved into the independent claim including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is the same as the reason for indicating allowable subject matter in the office action of 11/17/2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662